DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-14, 25-26, and 28-39 are presented for examination. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Keim, Reg. No. 59,217, on July 5, 2022.
In the Specification
[0029] A training dataset provides multiple examples of items each associated with one or more labels. The examples are used to fit parameters (e.g., weights of connections between neurons in artificial neural networks) of a model such as a MLM. This may also be referred to as "training" the MLM with the training dataset. The MLM is a model that is created by the training process. The training data contain correct answers, which [[is]]are known as [[a]] targets or target attributes[[,]]; thus, a properly labeled training dataset is important for creating a MLM. A learning algorithm finds patterns in the training dataset that map the input data attributes to the target (predictive goal e.g. spam or not spam), and it outputs an MLM that captures these patterns.

[0090] In contrast, communications media may embody computer-readable instructions, data structures, program modules, or other data in a modulated data signal, such as a carrier wave, or other transmission mechanism. As defined herein, computer-readable storage media and communications media are mutually exclusive.  As used herein, the term “computer-readable storage media” is not to be construed as encompassing transitory signals per se.

In the Claims
9. (Currently Amended) A system comprising: 
one or more processing units; 
one or more memory units coupled to the one or more processing units; and
an expansion graph, stored in the one or more memory units, that comprises: 
a principal type entity that is an unlabeled communication; 
a first clustering type entity that represents a first feature of the unlabeled communication other than personally identifiable information (PII) and, wherein the first clustering type entity is labeled with a first communications-category label; 
a second clustering type entity that represents a second feature of the unlabeled communication other than PII, wherein the second clustering type entity is labeled with a second communications-category label; 
a third clustering type entity that that represents a third feature of the unlabeled communication other than PII;
 a first directional, derivative edge from the first clustering type entity to the principal type entity; 
a second directional, derivative edge from the second clustering type entity to the principal type entity; 
a directional, clustering edge from the principal type entity to the third clustering type entity; and 
a labeling module, stored in the one or more memory units, that is configured to: 
assign the first communications-category label from the first clustering type entity to the unlabeled communication based on the first directional, derivative edge from the first clustering type entity to the principal type entity and assign the second communications-category label from the second clustering type entity to the unlabeled communication based on the second directional, derivative edge from the second clustering type entity to the principal type entity, thereby creating a labeled communication, and 
assign at least one of the first communications-category label or the second communications-category label from the principal type entity to the third clustering type entity based on the directional, clustering edge from the principal type entity to the second clustering type entity.

29. (Currently amended) The method of claim 28, wherein the expansion graph is a logical.

Allowable Subject Matter
Claims 9-14, 25-26, and 28-39 are allowed.
The following is a statement of reasons for allowance: Regarding claims 28 and 32, none of the prior art of record appears to disclose explicitly at least the following combination of limitations:
accessing an expansion graph of relationships between a message node representing an unlabeled message and a plurality of feature nodes, wherein the expansion graph is specific to a communications-category label and wherein the plurality of feature nodes comprise at least two of a message hash node, a message sender node, a URL node, or a sender host node; …
assigning the first category label to the unlabeled message based on a directional, derivative edge in the expansion graph from the feature node to the message node thereby creating a labeled message, wherein the directional, derivative edge is associated with a probability and assigning the first category label is based on the probability; … [and]
applying a set of voting rules to resolve a conflict between the first category label and the second category label ….

Many of the above limitations are disclosed by the prior art of record, as delineated above.  For example, Schuld discloses that the graph is specific to a communications-category label, Kennedy discloses the assignment of a category label based on probabilities, Sheu discloses a message sender node, Chickering discloses a URL node, and Lin discloses applying a set of voting rules to resolve conflicts between category labels.  However, it is not clear that these references, when combined, would add up to a system in which a single-label expansion graph with a message sender node and a URL node applies a label to unlabeled messages based on derivative edges associated with probabilities and a set of voting rules are applied to resolve label conflicts.
	Regarding claim 9, none of the prior art of record appears to disclose explicitly at least the following limitations of the claim as amended:
an expansion graph, stored in the one or more memory units, that comprises: 
a principal type entity that is an unlabeled communication; 
a first clustering type entity that represents a first feature of the unlabeled communication other than personally identifiable information (PII) and, wherein the first clustering type entity is labeled with a first communications-category label; 
a second clustering type entity that represents a second feature of the unlabeled communication other than PII, wherein the second clustering type entity is labeled with a second communications-category label; 
a third clustering type entity that that represents a third feature of the unlabeled communication other than PII;
 a first directional, derivative edge from the first clustering type entity to the principal type entity; 
a second directional, derivative edge from the second clustering type entity to the principal type entity; [and]
a directional, clustering edge from the principal type entity to the third clustering type entity….

As before, the closest references of record are Kennedy, Miserendino, and Bosma.  Kennedy discloses a decision tree for classifying malware that contains directional edges from root and branch nodes to leaf nodes.  Miserendino discloses communication features that are kept confidential.  Bosma discloses a graph for determining spam that contains edges going from features to messages.  However, none of them, nor the combination, appears to disclose the exact architecture of the expansion graph claimed.
The dependent claims are allowable by virtue of their dependence on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./             Examiner, Art Unit 2125


/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125